15-50329-amk   Doc   FILED 03/19/19   ENTERED 03/19/19 15:44:57   Page 1 of 4
15-50329-amk   Doc   FILED 03/19/19   ENTERED 03/19/19 15:44:57   Page 2 of 4
15-50329-amk   Doc   FILED 03/19/19   ENTERED 03/19/19 15:44:57   Page 3 of 4
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                     AKRON DIVISION

 In Re:                                           Case No. 15-50329-amk

 Julie A. Fox                                     Chapter 13

 Debtor.                                          Judge Alan M. Koschik

                                 CERTIFICATE OF SERVICE

I certify that on March 19, 2019, a true and correct copy of this Response to Notice of Final Cure
Payment was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          Lee R Kravitz, Debtor’s Counsel
          leekravitz@sbcglobal.net

          Keith Rucinski, Chapter 13 Trustee
          efilings@ch13akron.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Julie A. Fox, Debtor
          13277 Bursley Road
          Spencer, OH 44275

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  P.O. Box 476
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




 15-50329-amk         Doc    FILED 03/19/19      ENTERED 03/19/19 15:44:57          Page 4 of 4
